
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1557
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2010
			Mr. Cardoza submitted
			 the following resolution; which was referred to the
			 Committee on
			 Agriculture
		
		RESOLUTION
		Supporting the facility under development
		  by the Stanislaus County Ag Center Foundation, in Stanislaus County,
		  California, known as the National Ag Science Center.
	
	
		Whereas the United States was founded on the strength of
			 agriculture production, which helped to establish the United States among the
			 world’s most powerful and prosperous nations;
		Whereas the importance of agriculture in the United States
			 continues to grow, as American farmers and ranchers produce the food, fiber,
			 and agricultural products that keep the United States strong and bountiful and
			 that help feed a hungry world;
		Whereas agriculture from field-to-fork and pond-to-plate
			 is an economic engine generating more than $258 billion in cash receipts
			 annually for the United States economy;
		Whereas agricultural exports account for more than 20
			 percent of United States exports;
		Whereas the agricultural industry is challenged to find
			 ways to address the diverse needs of agriculture in regions with very different
			 products, climates, and experiences and must continue to work together to find
			 ways to both support agricultural production and ensure that consumers continue
			 to have access to the world’s safest and most abundant food and agriculture
			 products;
		Whereas one of the challenges facing American agriculture
			 is to continue to attract the best and brightest minds to the industry and to
			 foster public awareness of agriculture’s role in the United States and world
			 economy;
		Whereas fewer Americans understand the fundamental
			 importance of agriculture to American society;
		Whereas educating young Americans about agriculture and
			 its importance to the United States is an investment that will pay off in
			 future benefits as citizens of all ages, especially youth, will play a
			 meaningful, hands-on role in determining the future of American
			 agriculture;
		Whereas greater public understanding and appreciation of
			 the importance of agriculture to California, the United States, and the world
			 is needed to secure a positive future, in which the United States can rely on
			 healthy food that is produced domestically;
		Whereas, as planners, conservationists, and other
			 interested persons throughout the United States organize to help protect
			 agricultural resources, the National Ag Science Center in Stanislaus County,
			 California, is preparing to educate and alert future generations about the need
			 to preserve agricultural land and foster an understanding of the importance of
			 agriculture;
		Whereas the National Ag Science Center will be a showcase
			 of science and technology in American agriculture whose mission is to inspire,
			 excite, and enrich people of all ages through unique, interactive opportunities
			 that highlight the role science and technology contribute to the production,
			 processing, and marketing of America’s food and fiber;
		Whereas, on November 28, 2007, a memorandum of
			 understanding for the dedication of a 3.5-acre site on the West Campus of
			 Modesto Community College for the National Ag Science Center was executed by
			 the Stanislaus County Ag Center Foundation and the Yosemite Community College
			 District;
		Whereas the name National Ag Science Center
			 and an accompanying logo are registered by the United States Patent and
			 Trademark Office; and
		Whereas the National Ag Science Center will enable future
			 generations to help assure a healthy and profitable place for agriculture in
			 the economy of California and the United States: Now, therefore, be it
		
	
		That the House of Representatives supports
			 the facility under development by the Stanislaus County Ag Center Foundation,
			 in Stanislaus County, California, known as the National Ag Science
			 Center.
		
